DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to communication filed on 3/15/2021 in which claims 1-6 and 8-9 are pending and claim 7 is cancelled. The application has been fully considered therefore this case is in condition for allowance. In addition the pending claims have been renumbered as 1-8, respectively.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of O’Shea (11,233,561) teaches a first radio frequency (RF) signal is generated (604) by processing the first information using an encoder machine-learning network of the first transceiver. The first information and the second information are compared. One of the encoder machine-learning network or the decoder machine-learning network is updated (614) based on the comparison of the first information and the second information. However the closest prior art above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: updating parameters of said at least one neural network based on a demodulation error of the output of the second channel estimation module, during said processing of said received radio signal data with said second signal processing chain without applying said at least one first processing module.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-11233561-B1 OR US-20200018815-A1 OR US-20190349037-A1).did.  OR ((US-20190336108-A1)  OR 20180322389.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633